Citation Nr: 1047241	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis and pes planus.

2.  Entitlement to an initial compensable rating for hallux 
valgus or bunion of the right foot.

3.  Entitlement to an initial rating in excess of 10 percent for 
lumbar strain. 

4.  Entitlement to an initial compensable rating for hallux 
valgus or bunion of the left foot.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2000 to February 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
January 2010 decision, the RO increased the ratings to 10 percent 
for the service connected disabilities of bilateral plantar 
fasciitis and pes planus and lumbar strain.  As higher ratings 
are available, these issues remain on appeal.  See AB v. Brown, 6 
Vet., App. 35 (1993).  This January 2010 decision also resulted 
in a grant of service connection for gastroesophageal reflux 
disease.  As this rating action results in a full grant of the 
benefit sought (service connection) with respect to this issue, 
it is not presently on appeal before the Board.  

The Veteran requested a Travel Board hearing in her July 2008 
substantive appeal.  The RO scheduled a hearing in July 2010, but 
the Veteran did not appear.  She has not expressed a desire to 
reschedule the hearing.  The Board considers the hearing request 
withdrawn.  38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus and plantar fasciitis 
disorders are not productive of marked deformity, pain on 
manipulation, swelling, or callosities in either foot. 

2.  The Veteran's right foot hallux valgus or bunion is not of a 
severe nature and does not necessitate surgical intervention.  

3.  The Veteran's back strain is manifested by intermittent pain 
and has not been shown to result in a limitation of motion of the 
thoracolumbar spine, abnormal gait, or neurological disorders.  

4.  The Veteran's left foot hallux valgus or bunion is not of a 
severe nature and does not necessitate surgical intervention.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for bilateral plantar fasciitis and pes planus are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic Codes 5276, 5284 (2010).  

2. The criteria for an initial compensable rating for right foot 
hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic 
Codes 5280, 5284 (2010).   

3.  The criteria for an initial rating in excess of 10 percent 
for back strain are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 5237 
(2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

4. The criteria for an initial compensable rating for left foot 
hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic 
Codes 5280, 5284 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and regulations for initial increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities. Where there 
is a reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the appellant, as well 
as the entire history of the veteran's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Because the Veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection.  The 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Increased ratings for foot disorders

The Veteran is presently in receipt of a 10 percent initial 
rating for bilateral plantar fasciitis and pes planus pursuant to 
Diagnostic Code (DC) 5276.  38 C.F.R. § 4.71a, DC 5276.  A 10 
percent rating is appropriate for moderate acquired bilateral pes 
planus characterized by weight-bearing line over, or medial to, 
the great toe; inward bowing of the tendo-achilles; and pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe acquired bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  
A 50 percent rating is assigned for pronounced, acquired 
bilateral flatfoot with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-achilles on manipulation that is not 
improved by orthopedic shoes or appliances.  Id.

The Veteran is also in receipt of an initial noncompensable 
rating pursuant to DC 5280 for hallux valgus of the left and 
right foot.  DC 5280, covering unilateral hallux valgus, provides 
a maximum 10 percent rating for severe unilateral hallux valgus, 
if equivalent to an amputation of the great toe.  A 10 percent 
rating is also assigned for post operative residuals of a hallux 
valgus where there is a resection of the metatarsal head.  Higher 
ratings are unavailable through this DC.  38 C.F.R. § 4.71a, DC 
5276.

Service treatment records show that the Veteran was placed on a 
permanent physical profile in November 2005 due to bilateral foot 
pain.  An examination report, dated January 2006, reflects that 
the Veteran had severe bilateral plantar fasciitis that was 
unresponsive to aggressive therapy.  The Veteran received a 
medical discharge in February 2006 due to her foot disorders.  

The Veteran underwent a VA examination in April 2006.  The 
examiner noted that during service the Veteran received numerous 
types of shoe inserts and had a steroid injection in the right 
foot.  Presently, the Veteran reported chronic bilateral foot 
pain treated with over the counter medication.  Clinical 
examination showed bilateral hallux valgus 15 degrees with no 
tenderness to palpation over the first metatarsophalangeal joint 
and low arches on both feet.  She did note tenderness in the 
plantar fascial area, midfoot bilaterally with very deep 
palpation.  Range of motion was normal for both feet, including 
repetitive motion and loss of endurance; the examiner declined to 
comment on the effects of flare-ups.  She did not find weakness, 
instability, or functional limitation apparent during clinical 
examination.  The examiner diagnosed bilateral pes planus with 
bunions and plantar fasciitis.  

In July 2007, the Veteran made her first visit to the VA podiatry 
clinic.  She described having "mildly painful" bilateral 
arches.  She tried various orthotic devices that were only 
somewhat effective.  Clinical examination showed moderate pes 
planus bilaterally and a tight Achilles tendon.  The VA 
podiatrist noted pain upon palpation of plantar medial arch.  He 
diagnosed plantar fasciitis secondary to pes planus secondary to 
tight Achilles tendon and tight hamstrings.  The VA podiatrist 
recommended regular stretching exercises and a prosthetic 
consultation for shoe inserts.  In a follow-up visit in August 
2007, the Veteran stated that the inserts did not change her 
condition.  She also reported that she intended to follow the 
recommended stretch exercises more frequently.  Clinical 
examination did not show any changes.  The VA podiatrist gave the 
Veteran arch support inserts and instructed her to follow up in 
three months if she continued to have pain.  

VA podiatry clinic notes, dated February 2008, show that the 
Veteran considered surgery after poor response to conservative 
treatments given by the clinic.  Instead, the Veteran had a 
physical therapy consultation the following month. 

The Veteran expressed frustration over her foot disorder in a May 
2008 letter.  She noted that she was medically discharged from 
active service due to her bilateral foot disorders.  She 
expressed concern that the April 2006 VA examiner could not 
ascertain her normal state due to her pregnancy.  Currently, the 
Veteran reported that the physical therapy did little to 
alleviate her foot pain.  

In July 2008, the Veteran was reexamined at a VA/QTC examination.  
For her feet, she reported having heel and arch pain bilaterally 
since 2003.  It flared-up approximately four times per day and 
lasted an hour.  The pain occurred during rest, standing, and 
walking.  She was unable to run and could not stand or walk for 
prolong periods due to the severe foot pain.  Clinical 
examination revealed tenderness in both feet, but no limitation 
of motion was noted.  Pes planus was present in addition to 
hallux valgus bilaterally.  Both feet showed malalignment of a 
moderate degree, but marked pronation was not found to be 
present.  The examiner diagnosed bilateral plantar fasciitis, pes 
planus, and hallux valgus.

In VA primary care notes, dated in October 2008 and January 2010, 
the Veteran continued to have foot pain with little relief from 
over the counter medication and orthic supports.  She could not 
participate in physical therapy due to her full schedule.  


Turning to an analysis of the claim, the Veteran asserts that a 
rating in excess of 10 percent for bilateral plantar fasciitis 
and pes planus and a compensable rating for bilateral hallux 
valgus is warranted.  The Board observes that foot pain symptoms 
from hallux valgus and pes planus and plantar fasciitis may 
overlap.  Only the symptoms resulting exclusively from the 
specific disorder will be consider in determining an appropriate 
rating pursuant to the respective DCs to avoid pyramiding 
problems.  38 C.F.R. § 4.14.  

The Board will first address the plantar fasciitis and pes planus 
disorders.  A rating in excess of 10 percent for these disorders 
contemplates the following: objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, DC 5276.  The 
record shows that the Veteran has repeatedly sought treatment for 
pain due to these disorders.  In February 2008, she considered 
surgery.  The most recent medical note indicates that the Veteran 
continues to experience foot pain, but does not contain any 
findings as to her functional limitations.  The latest VA/QTC 
examination report showed that the examiner found malalignment 
and pes planus in both feet.  However, the examiner did not judge 
"marked pronation" to be present.  Additional VA treatment 
notes during the pendency of the appeal do not suggest a 
disability picture including marked deformity, pain on 
manipulation, swelling, or callosities.  Absent such evidence, 
the Board finds that the criteria for a rating in excess of 10 
percent for bilateral plantar fasciitis and pes planus are not 
met.  See id.  The claim for an increased rating for bilateral 
pes planus and plantar fasciitis is denied.  

Next, the Veteran's bilateral hallux valgus disorders are rated 
noncompensably disabling under DC 5280.  The ratings under DC 
5280 are limited to 10 percent for severe hallux valgus that is 
equivalent to amputation of left toe or for certain post 
operative residuals.  38 C.F.R. § 4.71a, DC 5280.  The evidence 
simply does not show that the Veteran's hallux valgus of either 
foot is severe or requires surgical intervention separately from 
plantar fasciitis and pes planus symptoms.  VA treatment records 
and VAX examination reports show that the Veteran has bunions on 
both feet.  However, the medical records do not show that this 
disorder, apart from plantar fasciitis and pes planus, posed a 
significant functional limitation as equivalent to a loss of the 
great toe or as to necessitate surgery.  The record does not 
present a basis to award a compensable rating for hallux valgus 
of either foot.  The claims for a compensable rating for hallux 
valgus of the left and right foot are denied.  See id.

The Board is aware that DC 5284 pertains to unspecified foot 
injuries.  38 C.F.R. § 4.71a, DC 5284.  In this instance, the 
clinical findings identify disorders that fall into 
classifications described by DC 5276 for pes planus and DC 5280 
hallux valgus.  38 C.F.R. § 4.21.  Given that the Veteran's foot 
disorders are explicitly contemplated by the above DCs, the Board 
declines to assigns a rating under DC 5284 for the Veteran's foot 
disorders.  38 C.F.R. §§ 4.21, 4.71a, DC 5284.    

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected foot disorders.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
employment status beyond that interference contemplated by the 
assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Increased rating for lumbar strain

The Veteran is presently in receipt of a 10 percent initial 
rating for lumbar strain pursuant to DC 5237.  38 C.F.R. § 4.71a, 
DC 5237.  Lumbar strain is rated under the general formula for 
rating diseases and injuries of the spine (General Rating 
Formula).  Id.

Under the General Rating Formula, the following ratings will 
apply.  A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent or 
more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic criteria.  
Note 1, associated objective neurological abnormalities are to be 
rated separately under an appropriate diagnostic code.  Note 2, 
for purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is to 140 degrees.  Note 3, in exceptional 
cases, an examiner may state that, because of age, body habitus, 
neurological disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal range 
of motion stated in the regulation.  Note 4, each range of motion 
should be rounded to the nearest 5 degrees.  See id. 

The Board must consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate evaluation 
for a disability using the limitation of motion diagnostic codes.  
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The U.S. Court of Appeals for Veterans' Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a Veteran.  In accordance, 
the Veteran's reports of pain have been considered in conjunction 
with the Board's review of the limitation of motion diagnostic 
codes.

The Veteran underwent a VA examination in April 2006.  She 
complained of pain in the L1-L2 area.  She had not sought medical 
treatment and believed the onset of pain was from "wear and 
tear" of her back.  The pain occurs approximately twice a week 
after standing for prolong periods of time.  She did not affirm 
having any neurological disabilities.  Clinical examination 
showed a normal gait and range of motion, including DeLuca, 
supra, considerations.  The examiner noted that it would be 
speculative to comment on any limitation of motion during flare-
ups.  The examiner decided against conducting X-ray studies since 
the Veteran was pregnant.  She diagnosed lumbar strain.   

VA treatments records, dated January 2008, include a lumbar spine 
X-ray showing unremarkable findings.  

The Veteran was reexamined by VA in a July 2008 VA/QTC 
examination.  She reported having low back pain approximately 
twice a week lasting for an hour.  The pain travels to her mid 
back.  She stated that this started in 2005.  She did not affirm 
having any related neurological symptoms.  She sought pain relief 
from over the counter medication and rest.  She did not report 
having incapacitating episodes due to back pain.  Clinical 
examination showed both gait and posture within normal limits.  
Range of motion of the thoracolumbar spine was normal.  However, 
the examiner noted pain limited her motion after repetitive use.  
X-rays of the spine did not reveal any abnormalities.  
Neurological examination of the upper and lower extremities was 
normal.  The examiner reiterated the diagnosis of lumbosacral 
strain and commented that intervertebral disc syndrome was not 
present.  

VA primary care clinic notes, dated January 2010, show that the 
Veteran had intermittent bilateral flank pain but she did not 
present any complaints at the visit.  

The Veteran contends a rating in excess of 10 percent is 
warranted for her lumbar strain.  For lumbar strain, the next 
highest rating (20 percent) contemplates the following symptoms: 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, DC 5237.  The record does not show the Veteran having 
the requisite limitation of motion, abnormal gait or spinal 
contour contemplated by the 20 percent rating criteria.  See id.  
The Board notes that the April 2006 VA examiner was unable to 
estimate limitation of motion during flare-ups and the July 2008 
VA/QTC examiner noted additional limitation upon repetitive use; 
raising DeLuca considerations.  However, there is no additional 
evidence to suggest that pain from repetitive use, fatigue, etc. 
resulted in limitation of motion approximating the 20 percent 
rating criteria.  At the most recent primary care visit in 
January 2010, the Veteran reported intermittent back pain that 
was not present during the interview.  The Board finds that the 
record does not present a basis to award a 20 percent rating on 
the basis of DeLuca considerations.  DeLuca, supra; 38 C.F.R. 
§ 4.71a, DC 5237.

After careful consideration of the record and applicable law, the 
Board does not find that an initial rating for lumbar strain in 
excess of 10 percent is warranted at this time.  See id.  The 
claim is denied.   

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected lumbar strain.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
employment status beyond that interference contemplated by the 
assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2006 letter, 
prior to the date of the issuance of the appealed October 2006 
rating decision.  The Board further notes this letter contained 
notice concerning how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in April 
2006 and a VA/QTC examination in July 2008.  Both examinations 
were adequate for the purposes of adjudication.  They include 
interviews with the Veteran, physical examinations, and medical 
diagnoses by appropriately qualified physicians.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial rating in excess of 10 percent for bilateral plantar 
fasciitis and pes planus is denied.

An initial compensable rating for hallux valgus of the right foot 
is denied.

An initial rating in excess of 10 percent for lumbar strain is 
denied.

An initial compensable rating for hallux valgus of the left foot 
is denied.


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


